Citation Nr: 1022529	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
right shoulder injury.

4.  Entitlement to service connection for right lung cancer, 
to include as due to Agent Orange exposure in Vietnam.

5.  Entitlement to service connection for actinic keratosis, 
claimed as a pre-cancerous skin growth, to include as due to 
Agent Orange exposure in Vietnam.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The Board previously remanded this 
case in September 2008.

At the time of the September 2008 remand, the Veteran's lung 
cancer and skin disability claims were subject to a stay 
imposed as a result of the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  In May 2008, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), reversing the Veterans Court.  The United 
States Supreme Court then denied the petition for a writ of 
certiorari in January 2009.  As the stay is no longer in 
effect, adjudication of the claim is resumed.

The issues of entitlement to service connection for residuals 
of a right shoulder injury, right lung cancer, and actinic 
keratosis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claimed bilateral hearing loss was not 
first manifest in service or within one year thereafter.

2.  The Veteran's tinnitus was not first manifest in service 
and has not otherwise been shown to be etiologically related 
to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss, was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Additionally, the Court has determined that, for tinnitus, a 
veteran is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

Here, the Veteran's service treatment records show no 
treatment for any audiological problems.  His November 1973 
separation examination report contains no audiological 
testing results.

Subsequent to service, the Veteran was first treated for 
bilateral hearing loss at a private facility in January 2003.  
At that time, he also reported tinnitus in both ears for 
"years."

In his October 2004 application, the Veteran stated that his 
hearing loss and constant ringing in the ears began in May 
2000.

During both of his VA examinations, from April 2005 and 
February 2010 and conducted by the same examiner, the Veteran 
reported in-service noise exposure (engine noise and 5" 
guns), as well as being a seasonal hunter for over 20 years 
subsequent to service, with no ear protection in either 
instance.  He reported disability dating back to service.  
Both examinations confirmed a bilateral hearing loss 
disability, as defined in 38 C.F.R. § 3.385.  The April 2005 
VA examination report contains the opinion that it was less 
likely than not that hearing loss was caused by or a result 
of military service; this opinion is devoid of probative 
value, however, since the examiner did not review the claims 
file at that time.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  In the February 2010 examination report, the 
examiner did confirm a claims file review but found that it 
was less likely than not that the Veteran's hearing loss and 
tinnitus were caused by or resulted from service in view of 
clinical experience, evidence reviewed in the record, and 
evidence provided by the Veteran. 

In reviewing the above evidence, the Board notes the total 
dearth of medical or audiological findings supporting the 
Veteran's contentions, and the February 2010 examination 
opinion directly counters those contentions.  The Board is 
aware that the Veteran is competent to provide lay 
contentions as to continuity of symptomatology, but the Board 
must consider the credibility of those contentions.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Here, the Board does not find that the Veteran's 
contentions are at all credible.  Though he reported 
symptomatology since service when examined by VA, he 
specifically noted in his October 2004 application that he 
had only had his hearing loss and tinnitus symptoms since May 
2000, more than two decades subsequent to service.  Such 
drastically conflicting histories as to the date of onset of 
symptoms signify that the contentions are not credible and 
should be accorded no probative value.  The Board would also 
point out that there is a total dearth of complaints or 
treatment addressing either disability in service or 
otherwise prior to 2003.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  

Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus, and these claims must be denied.  38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claims.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in November 2004, 
prior to the date of the issuance of the appealed rating 
decision.  In March 2006, the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The claims were most recently readjudicated in a 
March 2010 Supplemental Statement of the Case.  This course 
of action fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has made 
sufficient efforts to obtain records corresponding to all 
treatment for the claimed disorders described by the Veteran.  
Additionally, the Veteran was afforded a VA examination in 
February 2010 that was fully adequate for the purpose of 
ascertaining the etiology of the claimed disorders.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

At the time of the September 2008 remand, the claims file 
included records of right shoulder surgery and treatment from 
1983 and 1984, but no records of contemporaneous treatment.  
See McClain v. Nicholson, 21 Vet. App 319 (2007).  
Subsequently, however, VA has received private treatment 
records from 2007 and 2008 showing recent right shoulder 
surgery and follow-up treatment.  Given that the Veteran has 
reported right shoulder symptoms since service, as noted in 
his initial 1983 treatment records (i.e., well before his 
current claim), it is incumbent upon VA to afford him a VA 
orthopedic examination to ascertain the nature and etiology 
of his claimed disability.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

As to the right lung cancer claim, the claims file contains a 
detailed private medical evaluation report from January 2005, 
which indicates that the Veteran's right lung cancer was more 
likely than not causally associated with asbestos exposure.  
The doctor who furnished this report noted that the Veteran's 
in-service duties required frequent disruption and 
manipulation of pipe insulation.  He has not, however, been 
examined to date to ascertain whether the current disability 
is etiologically related to service, and a VA examination 
addressing this disability is necessary under 38 U.S.C.A. 
§ 5103A(d).

Also, the Veteran was treated for acne and warts on multiple 
occasions in 1971 and 1972, during service, and was diagnosed 
with actinic keratosis in October 2004.  He has not been 
examined to date to ascertain whether the current disability 
is etiologically related to service, and a VA examination 
addressing this disability is also necessary.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
medical examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed right shoulder 
disorder, right lung cancer, and actinic 
keratosis.  The examiner must review the 
claims file in conjunction with the 
examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide 
diagnoses corresponding to the claimed 
disorders.  The examiner is also 
requested to offer opinions as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
the disorders are etiologically related 
to the Veteran's period of active 
service.  With regard to right lung 
cancer, the examiner should address this 
question in light of the reported in-
service asbestos exposure.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the Veteran's claims for 
service connection for residuals of a 
right shoulder injury; right lung cancer, 
claimed as due to exposure to Agent 
Orange in Vietnam and asbestos exposure; 
and actinic keratosis, claimed as due to 
exposure to Agent Orange in Vietnam, 
should be readjudicated.  If the 
determination any of these claims remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


